Filed 4/16/13 In re Marie B. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re MARIE B., a Person Coming Under
the Juvenile Court Law.
                                                                 D063055
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. NJ14254)
         Plaintiff and Respondent,

         v.

L.V.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Michael J.

Imhoff, Commissioner. Affirmed.



         L.V. appeals an order continuing juvenile court jurisdiction in the dependency

case of her daughter, Marie B. We affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND

       In December 2008, when Marie's older sister, A.B., was three weeks old, she died

as a result of nonaccidental injuries. A.B.'s autopsy showed she had brain and retinal

hemorrhages, multiple bruises and broken ribs. Her father, Christopher B., and L.V. were

her only caretakers. Christopher admitted playing roughly with A.B. and that he had

caused her death. L.V. denied that she or Christopher had harmed A.B.

       L.V. and Christopher were employed by the United States Marine Corps.

Christopher had been deployed to Iraq four times during the past eight years and, before

A.B. was born, he had been on deployment for seven months.

       Marie was born one year after A.B.'s death in December 2009. The San Diego

County Health and Human Services Agency (the Agency) petitioned on her behalf under

Welfare and Institutions Code section 300, subdivision (f),1 alleging Christopher and

L.V. had caused A.B.'s death through abuse or neglect. The court found the allegations

true, declared Marie a dependent child of the court, removed her from parental custody

and placed her in relative care. It ordered reunification services for L.V., but ordered she

live separately from Christopher. It denied services for Christopher.

       This court reversed the order denying Christopher reunifications services, holding

the juvenile court had abused its discretion by denying him services while ordering them

for L.V. This court reasoned that since L.V. was strongly allied with Christopher and it

was anticipated that she would reunite with Marie, the danger to Marie potentially could



1      All further statutory references are to the Welfare and Institutions Code.
                                             2
be reduced if Christopher along with L.V. participated in services to address the serious

protective issues that had caused A.B.'s death. (In re Marie B. (Sept. 22, 2010, D057312)

[nonpub. opn.].)

        In December 2010, the juvenile court ordered services for both parents. L.V. and

Christopher maintained separate residences as required by the court, but saw each other

several times each week. They had regular, loving visits with Marie. Christopher's

psychological evaluation and history revealed he had problems with anger, but he did not

see a reason for treatment. L.V.'s evaluation showed she was highly dependent on

Christopher and was in denial as to the causes of A.B.'s death. L.V.'s therapist reported

L.V. had difficulty expressing negative emotions so that she could grieve for A.B.

        At the six-month review hearing in June 2011, the court continued services and

permitted L.V. to begin overnight visits with Marie on the condition Christopher not be in

the home. Christopher was allowed unsupervised contact with Marie in the home of the

maternal grandparents.

        L.V. began overnight visits with Marie in October 2011. At the 12-month review

hearing in January 2012, the court continued services and continued Marie in relative

care.

        In March 2012, Marie began a 60-day trial visit with L.V. Both parents continued

as active duty Marines. They both had extensive therapy, and Christopher completed a

52-week child abuse/safe parenting class. In April, the court ordered Marie placed with

L.V. and gave the social worker discretion to allow L.V. to supervise Christopher's visits

with Marie.

                                             3
       In September 2012, L.V. ended her career in the Marine Corps. Christopher

remained on active duty with court martial proceedings pending concerning A.B.'s death.

Both parents were participating in in-home parenting education and hoped they would be

able to reunite as a family.

       The social worker recommended the court continue jurisdiction based on Marie's

young age, the severity of the original protective issue, Christopher's refusal to discuss

A.B.'s death in therapy, L.V.'s position regarding A.B.'s death and the parents' limited

parenting experience.

       At the family maintenance review hearing in November 2012, it was stipulated

that if Christopher were to testify he would state his military proceedings had been

continued and no trial date had been set, maintaining two households had been a financial

hardship and he had been actively participating in parenting Marie. An investigator for

minor's counsel would state that during a 30-minute visit she observed Marie as happy

and comfortable with both parents. After considering the evidence presented and

argument by counsel, the court ordered Marie placed with both parents, continued

dependency jurisdiction and set the next family maintenance hearing in six months.

                                       DISCUSSION

       L.V. contends the court erred by continued jurisdiction in the case. She argues

there were no remaining protective issues; the court had found no risk to allowing

Christopher to live in the home; she had safely supervised Christopher's visits with

Marie; and Marie had thrived in her care for eight months.



                                              4
       Under section 364, subdivision (c) and California Rules of Court, rule 5.710(b)(1),

if the court determines the child may safely be returned to the parent, it terminates

jurisdiction unless the social worker establishes that conditions still exist that require

supervision. "The court shall terminate its jurisdiction unless the [social services agency]

establishes by a preponderance of evidence that the conditions still exist which would

justify initial assumption of jurisdiction under Section 300, or that those conditions are

likely to exist if supervision is withdrawn." (§ 364, subd. (c); Bridget A. v. Superior

Court (2007) 148 Cal. App. 4th 285, 304.) If the court determines continued supervision

is required, it continues the matter for six months, at which time it holds a review

hearing. (§ 364, subd. (d); Cal. Rules of Court, rule 5. 710 (b)(1).)

       A juvenile court's decision whether to continue jurisdiction is reviewed under the

substantial evidence test. (In re N.S. (2002) 97 Cal. App. 4th 167, 172.) A reviewing

court must uphold a juvenile court's findings and orders if they are supported by

substantial evidence. (In re Amos L. (1981) 124 Cal. App. 3d 1031, 1036-1037.) "[W]e

must indulge in all reasonable inferences to support the findings of the juvenile court

[citation], and we must also ' . . . view the record in the light most favorable to the orders

of the juvenile court.' " (In re Luwanna S. (1973) 31 Cal. App. 3d 112, 114.) The

appellant bears the burden to show the evidence is insufficient to support the court's

findings. (In re Geoffrey G. (1979) 98 Cal. App. 3d 412, 420.)

       Substantial evidence supports the juvenile court's decision to continue jurisdiction

for an additional six months. A.B. died in December 2008 while in the care of her

parents. The juvenile court found allegations true under section 300, subdivision (f), and

                                               5
Christopher admitted causing her death. His psychological evaluation and history

showed he had problems with anger, but did not see a reason for treatment. After

participating in services, he admitted that at the time of A.B.'s birth he needed to have

better parenting skills, including having more patience. L.V. continued to depend on

Christopher and had a difficult time accepting his role in A.B.'s death. Both parents had

limited parenting experience in that Marie had been in the care of the maternal

grandparents for much of her life. Also, Marie was a very young child and thus

especially vulnerable. L.V. has not shown a lack of substantial evidence to support the

court's finding that it was in Marie's best interests to continue dependency jurisdiction.

                                      DISPOSITION

       The order is affirmed.



                                                                   HUFFMAN, Acting P. J.

WE CONCUR:



MCINTYRE, J.



IRION, J.




                                              6